ORDER

PER CURIAM.
Defendant appeals the judgment entered upon his conviction of selling a controlled substance in violation of § 195.211 RSMo Supp.1992. Defendant was sentenced as a persistent offender to 12 years imprisonment. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm. The minor variance between the information and the instruction could not have prejudiced Defendant and the evidence was sufficient to support the finding of guilt. The findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).